PER CURIAM.
The complaint alleges that plaintiff is a foreign corporation, without alleging compliance with section 15 of the general corporation law (Laws 1890, p. 1063, c. 563), and it fails to show that any one of the parties is a resident of this city. For this reason the defendants demurred, on the grounds (1) that the complaint does not state facts sufficient to constitute a cause of action and (2) that the court had no jurisdiction.
The rule is that compliance with section 15 of the general corporation law should be alleged and proved by a foreign stock corporation, doing business in this state and suing upon a contract made in this state, in order to establish a cause of action in the courts of this state. Wood v. Ball, 190 N. Y. 225, 83 N. E. 21. Nevertheless, as the prohibition by the statute of the enforcement of contracts made by a foreign corporation extends only to actions upon contracts made in this state by a foreign stock corporation, other than a moneyed corporation, doing business in this state, it follows that, unless the complaint shows those facts as to the character of the corporation, and that it does business in this state, and that the contract was made in this state, the complaint is not demurrable because it fails to allege that the required certificate was procured. Union Trust Co. v. Sickels, 125 App. Div. 108, 109 N. Y. Supp. 262. In the complaint in suit there is nothing to suggest either that the plaintiff is doing business in this state within the meaning of the statute, or that the contract was made in this state. The first ground of the demurrer is, therefore, not well founded.
So far as the second ground of the demurrer is concerned, there is nothing in the complaint to indicate that either of the defendants is a resident of this city, while it is stated that plaintiff is a foreign corporation. The statute provides that where all the parties reside out of the city, the action may be brought in any district. Municipal Court Act (Laws 1902, p. 1497, c. 580) § 25, subd. 3. There is no *90restriction in the statute against a foreign corporation bringing an action against a nonresident. Flynn v. White, 122 App. Div. 783, 107 N. Y. Supp. 860. It is quite as reasonable to infer from the complaint that all the parties are nonresidents as the contrary, and the second ground of demurrer is untenable.
The interlocutory judgment overruling the demurrer must be affirmed, with costs, and the appeal from the final judgment, entered on default, dismissed.